Exhibit 10.2
Piedmont Natural Gas Company, Inc.
2013 Retention Award Agreement
     THIS 2013 RETENTION AWARD AGREEMENT (this “Agreement”) is made and entered
into as of the 15th day of December, 2010, by and between Piedmont Natural Gas
Company, Inc., a North Carolina corporation (the “Company”) and
                     (the “Participant”) pursuant to the Piedmont Natural Gas
Company, Inc. Incentive Compensation Plan, as amended (the “Plan”). Capitalized
terms used herein without definition have the meaning given in the Plan.
     1. Award of Retention Stock Units. The Company hereby evidences and
confirms its award to the Participant, effective as of the date hereof (the
“Award Date”), of                 Common Stock units. All Common Stock units
awarded to the Participant under this Agreement are subject to the restrictions
contained herein and are referred to as the “Retention Stock Units.” This
Agreement is subordinate to, and the terms and conditions of the Retention Stock
Units awarded hereunder are subject to, the terms and conditions of the Plan,
which are incorporated by reference into this Agreement. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.
     2. Vesting of Retention Stock Units.
     (a) Vesting Period. Subject to the Participant’s continuous employment with
the Company or a Subsidiary, and except as provided in Section 2(b)(i) of this
Agreement or Article X of the Plan, the “Vesting Period” shall commence on the
Award Date and expire, and the Retention Stock Units shall become vested, on
December 15, 2013. Except for transfers by will or by the laws of descent and
distribution, the Retention Stock Units may not be sold, assigned, transferred,
pledged, hypothecated or otherwise directly or indirectly encumbered or disposed
of until the expiration of the Vesting Period.
     (b) Termination of Employment. Notwithstanding anything contained in this
Agreement to the contrary, (i) if the Participant’s employment is terminated
during the Vesting Period because of the Participant’s death or Disability, the
Vesting Period shall lapse, and the Retention Stock Units shall become fully
vested, on the date of termination, and (ii) if the Participant’s employment
terminates for any reason other than the Participant’s death or Disability
during the Vesting Period (including, but not limited to, Retirement), the
Retention Stock Units shall be forfeited and canceled as of the date of such
termination.
     (c) Committee Discretion. Notwithstanding anything contained in this
Agreement to the contrary, the Committee, in its sole discretion, may accelerate
the expiration date of the Vesting Period at such time and upon such terms and
conditions as the Committee shall determine (including upon the Retirement of
the Participant).

 



--------------------------------------------------------------------------------



 



     3. Receipt of Common Stock.
     (a) Vesting Upon Death or Disability. If the Participant’s employment
terminates during the Vesting Period because of the Participant’s death or
Disability, then the Company shall issue to the Participant (or to the
Participant’s Designated Beneficiary in the event of the Participant’s death),
on the payroll date immediately following such termination, one Share of Common
Stock for each Retention Stock Unit awarded to the Participant. Notwithstanding
the foregoing, the settlement of the Participant’s Retention Stock Units shall
not be made before the first business day that is six months and one day after
the date of the Participant’s termination of employment (or, if earlier, upon
death) if the Committee reasonably believes the Participant is a “specified
employee” (within the meaning of Section 409A of the Code) and the Retention
Stock Units are subject to Section 409A(a)(2)(B) of the Code. Notwithstanding
anything to the contrary in the Plan or this Agreement, the Committee may in its
absolute discretion alter or amend any of the provisions of this Agreement if
such alteration or amendment would be required to comply with Section 409A of
the Code or any regulations promulgated thereunder.
     (b) All Other Vesting. The Company shall issue to the Participant one Share
of Common Stock for each Retention Stock Unit awarded to the Participant within
five (5) business days after the expiration of the Vesting Period and the
vesting of the Retention Stock Units.
     (c) Cancellation of Retention Stock Units. The Retention Stock Units in
respect of which Shares of Common Stock are issued pursuant to Section 3(a) or
(b) of this Agreement shall be canceled upon the issuance of such Common Stock.
In no event shall Shares of Common Stock be issued to the Participant, or to any
person or entity claiming by or through the Participant, in respect of unvested
Retention Stock Units.
     4. Limitation of Rights. The Retention Stock Units do not confer upon the
Participant, or the Participant’s estate or Designated Beneficiary in the event
of the Participant’s death, any voting rights, any rights to receive dividends
or any other rights as a shareholder of the Company unless and until Shares of
Common Stock are in fact issued to such person in respect of the Retention Stock
Units. Nothing in this Award Agreement shall interfere with or limit in any way
the right of the Company to terminate the Participant’s service at any time, nor
confer upon the Participant any right to continue in the service of the Company.
     5. Payment and Withholding of Taxes. The Company shall deduct from any
Shares otherwise distributable to the Participant that number of Shares having a
value equal to the amount of any taxes required by law to be withheld from
awards made under the Plan. The Participant may elect to have the Company
withhold a greater number of Shares (up to a maximum of fifty percent (50%) of
the Shares distributable to the Participant) for tax withholding.
     6. Binding Agreement. Subject to the limitation on the transferability of
this

2



--------------------------------------------------------------------------------



 



award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
     7. Consent to Electronic Delivery. By executing this Agreement, the
Participant hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws) regarding the Company and the Subsidiaries, the
Plan, and the Retention Stock Units via the Company’s website or other
electronic delivery.
     8. Section and Other Headings, etc. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
     9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
     10. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     11. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Modifications to this
Agreement can be made only in an express written contract executed by a duly
authorized officer of the Company.
     12. Governing Law. Except to the extent superseded by the laws of the
United States, this Agreement will be governed by, and construed in accordance
with, the laws of the State of North Carolina without regard to principles of
conflict of laws.
     13. Additional Actions. The parties will execute such further instruments
and take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
     IN WITNESS WHEREOF, the Company and the Participant have executed this
Agreement as of the Award Date.

            PIEDMONT NATURAL GAS COMPANY, INC.
      By:                           PARTICIPANT
                       

3